EXHIBIT 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”), dated as of l, with an
effective date as set forth in Section 18, between Midway Gold Corp., a British
Columbia corporation (the “Corporation”), and l (the “Indemnitee”),
 
WHEREAS,
 
A.
The Indemnitee is an Eligible Party (as hereinafter defined) and, in such
capacity, is performing a valuable service for the Corporation.

 
B.
The Corporation is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations or other business
entities unless they are protected by comprehensive indemnification and
liability insurance, due to increased exposure to litigation costs and risks
resulting from their service to such entities, and because the exposure
frequently bears no reasonable relationship to the compensation of such
directors and officers.

 
C.
The board of directors of the Corporation (the “Board of Directors”) has
concluded that, to retain and attract talented and experienced individuals to
serve or continue to serve as officers or directors of the Corporation or its
subsidiaries, and to encourage such individuals to take the business risks
necessary for the success of the Corporation, it is necessary for the
Corporation contractually to indemnify directors and officers and to assume for
itself to the fullest extent permitted by law expenses and damages in connection
with claims against such officers or directors in connection with their service
to the Corporation.

 
D.
Division 5 of Part 5 of the Business Corporations Act (British Columbia) (as may
from time to time be amended, the “BCA”), under which the Corporation is
organized, requires the indemnification of Eligible Parties in certain
circumstances, prohibits the indemnification of Eligible Parties in certain
circumstances and allows additional indemnification of Eligible Parties, at the
discretion of the Corporation and the articles of the Corporation (as may from
time to time be amended, the “Articles”) also contain provisions regarding the
indemnification of certain persons.

 
E.
The Corporation desires and has requested the Indemnitee to serve or continue to
serve as an Eligible Party, free from undue concern for claims for damages
arising out of or related to such services to the Corporation.

 
F.
The Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Corporation on the condition that he or she be
indemnified as herein provided.

 
G.
It is intended that the Indemnitee shall be paid promptly by the Corporation all
amounts necessary to effectuate in full the indemnity provided herein.

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the promises and the covenants in this
Agreement, and of the Indemnitee serving or continuing to serve the Corporation
and intending to be legally bound hereby, the parties hereto agree as set forth
below.
 
1.  
Services by the Indemnitee.

 
The Indemnitee agrees to serve or continue to serve in its current capacity as
an Eligible Party until such time as the Indemnitee resigns or fails to stand
for election or is otherwise removed from the Indemnitee’s position. The
Indemnitee may from time to time also perform other services at the request or
for the convenience of, or otherwise benefiting the Corporation or one or more
of its subsidiaries. The Indemnitee may at any time and for any reason resign or
be removed from his or her position or positions (subject to any other
contractual obligation or other obligation imposed by operation of law).
 
2.  
Indemnification of the Indemnitee.

 
Subject to the limitations set forth herein and particularly in Section 6
hereof, the Corporation shall, to the fullest extent permitted by the BCA and
the Articles, indemnify the Indemnitee as set forth below.
 
(a)  
The Corporation shall, with respect to any Eligible Proceeding (as hereinafter
defined), indemnify the Indemnitee. The right to indemnification conferred
herein shall be presumed to have been relied upon by the Indemnitee in serving
or continuing to serve the Corporation in his or her capacity as an Eligible
Party and shall be enforceable as a contract right. Without in any way
diminishing the scope of the indemnification provided by this Section 2(a), the
rights of indemnification of the Indemnitee shall include but shall not be
limited to those rights set out in Sections 2(b) through (e).

 
(b)  
If a claim or Eligible Proceeding against the Indemnitee includes a claim or
Eligible Proceeding against: (i) the lawful spouse or legally recognized
domestic partner of such the Indemnitee; or (ii) a property interest of such
spouse or domestic partner of such the Indemnitee, and such claim or Eligible
Proceeding arises from any actual or alleged wrongful act of such the
Indemnitee, the Corporation shall, unless prohibited by the BCA and/or the
Articles, indemnify the spouse or domestic partner or the property of such
spouse or domestic partner to the extent that such indemnification does not
arise from an Eligible Proceeding for any actual or alleged act, error or
omission of such spouse or domestic partner. Unless prohibited by the BCA and/or
the Articles, this Agreement shall also indemnify against Eligible Proceedings
made against the estates, heirs, or legal representatives of any deceased the
Indemnitee and the legal representatives of any the Indemnitee in the event of
incompetence, insolvency or bankruptcy of an the Indemnitee who was an the
Indemnitee at the time the wrongful acts upon which such Eligible Proceeding is
based were alleged to have been committed.

 
(c)  
To the fullest extent permitted by the BCA and the Articles, the Corporation
shall indemnify the Indemnitee, if the Indemnitee is or was a party or is
threatened to be made a party to any Eligible Proceeding (other than an action
by or on behalf of the Corporation) by reason of the fact that the Indemnitee is
or was an Eligible Party, against Eligible Penalties and Expenses (as such terms
are hereinafter defined), actually and reasonably incurred by the Indemnitee in
connection with such Eligible Proceeding if the Indemnitee acted honestly and in
good faith with a view to the best interests of the Corporation or the
Associated Corporation (as hereinafter defined), as the case may be, and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any Eligible Proceeding other
than a civil proceeding, had no reasonable cause to believe the Indemnitee’s
conduct in respect of which the proceeding was brought was unlawful.

 
(d)  
To the extent that the Indemnitee has been successful on the merits or otherwise
in defense of any Eligible Proceeding or in defense of any issue or matter
therein, the Indemnitee shall be indemnified against all Eligible Penalties and
Expenses incurred in connection therewith, except with respect to any portion of
the Eligible Proceeding relating to a matter described in Section 6. For these
purposes, the Indemnitee will be deemed to have been “successful on the merits”
upon termination of any Eligible Proceeding or of any claim, issue or matter
therein, by the winning of a motion to dismiss (with prejudice), motion for
summary judgment, or settlement (with or without court approval). If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Corporation for some or a portion of the Eligible Penalties and Expenses,
but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

 
(e)  
The Corporation shall indemnify and hold harmless the Indemnitee from any claims
for contribution which may be brought by officers, directors or employees of the
Corporation (other than the Indemnitee) who may be jointly liable with the
Indemnitee.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.  
Advancement of Expenses.

 
Unless prohibited by the BCA and/or the Articles, all Expenses actually and
reasonably incurred in advance of the final disposition of an Eligible
Proceeding by the Indemnitee shall be advanced from time to time by the
Corporation to the Indemnitee within thirty (30) days after the receipt by the
Corporation of both a written request for an advance of Expenses, whether prior
to or after final disposition of an Eligible Proceeding (except to the extent
that there has been a Final Adverse Determination (as hereinafter defined) that
the Indemnitee is not entitled to be indemnified for such Expenses) and a
written undertaking executed by the Indemnitee (an “Advancement Undertaking”),
which provides that, if it is ultimately determined that the payment of Expenses
is prohibited by the BCA, he or she will repay the amounts advanced by the
Corporation. Notwithstanding the foregoing, the Indemnitee may alternately
request that the Corporation (but without duplication) (a) pay such Expenses on
behalf of the Indemnitee or (b) reimburse the Indemnitee for such Expenses. The
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct. The written request for an advancement, payment or
reimbursement of any and all Expenses under this Section 3 shall contain
reasonable detail of the Expenses incurred by the Indemnitee. In the event that
such written request shall be accompanied by an affidavit of counsel to the
Indemnitee, to the effect that such counsel has reviewed such Expenses and that
such Expenses are reasonable in such counsel’s view, then such expenses shall be
deemed reasonable in the absence of clear and convincing evidence to the
contrary. The advancement of Expenses shall be unsecured and interest free,
without regard to the Indemnitee’s ability to repay. In the event that the
Corporation breaches its obligation to advance Expenses under this Section 3,
the parties hereto agree that the Indemnitee’s remedies available at law would
not be adequate and that the Indemnitee would be entitled to specific
performance.
 
4.  
Presumptions and Effect of Certain Eligible Proceedings.

 
(a)  
Upon making a request for indemnification, the Indemnitee shall be presumed to
be entitled to indemnification under this Agreement and the Corporation shall
have the burden of proof to overcome that presumption by a preponderance of the
evidence in reaching any contrary determination.

 
(b)  
The termination of any Eligible Proceeding by judgment, order, settlement,
arbitration award or conviction, or upon a plea of nolo contendere or its
equivalent shall not affect this presumption or, except as determined by a
judgment or other final adjudication adverse to the Indemnitee, establish a
presumption with regard to any factual matter relevant to determining the
Indemnitee’s rights to indemnification hereunder. If the person or persons so
empowered to make a determination pursuant to Section 5 hereof shall have failed
to make the requested determination within the period provided for in Section 5,
a determination that the Indemnitee is entitled to indemnification shall be
deemed to have been made.

 
(c)  
The knowledge and/or actions, or failure to act, or any director, officer, agent
or employee of the Corporation or the Corporation itself shall not be imputed to
the Indemnitee for purposes of determining any rights under this Agreement.

 
(d)  
For purposes of any determination of good faith, the Indemnitee shall be deemed
to have acted in good faith if the Indemnitee’s action is based on the records
or books of account of the Corporation, other than records or books of account
prepared by or under the direct supervision of the Indemnitee, including
financial statements, or on information supplied to the Indemnitee by the
officers of the Corporation in the course of their duties, or on the advice of
legal counsel for the Corporation or the Board or counsel selected by any
committee of the Board or on information or records given or reports made to the
Corporation by an independent certified public accountant or by an appraiser,
investment banker, compensation consultant, or other expert selected with
reasonable care by the Corporation or the Board or any committee of the Board.
The provisions of this Section 4 shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct. Whether or not the foregoing provisions
of this Section are satisfied, it shall, in any event, be presumed that the
Indemnitee has at all times acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
5.  
Procedure for Determination of Entitlement to Indemnification.

 
(a)  
Whenever the Indemnitee believes that the Indemnitee is entitled to
indemnification pursuant to this Agreement, the Indemnitee shall submit a
written request for indemnification or Expense advancement to the Corporation,
together with an Advancement Undertaking, if required pursuant to Section 3 of
this Agreement (collectively, as applicable, a “Claim for Indemnification”). The
Indemnitee shall submit his or her Claim for Indemnification within a reasonable
time, not to exceed five (5) years after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or final determination, whichever is the later
date for which the Indemnitee requests indemnification. The Secretary or other
appropriate officer of the Corporation shall, promptly upon receipt of the
Indemnitee’s Claim for Indemnification, advise the Board of Directors in writing
that the Indemnitee has made such request. Determination of the Indemnitee’s
entitlement to indemnification shall be made not later than sixty (60) days
after the Corporation’s receipt of the Claim for Indemnification. If it is so
determined that the Indemnitee is entitled to indemnification, and the
Indemnitee has already paid Eligible Penalties and Expenses, reimbursement to
the Indemnitee shall be made within ten (10) days after such determination;
otherwise, the Corporation shall pay the Eligible Penalties and Expenses on
behalf of the Indemnitee if and when the Indemnitee becomes legally obligated to
make payment.

 
(b)  
The Corporation shall be entitled to select the forum in which the Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control (as hereinafter defined) of the Corporation, Independent
Legal Counsel (as hereinafter defined) shall determine whether the Indemnitee is
entitled to indemnification. The forum shall be any one of the following:

 
(i)  
a majority vote of Disinterested Directors (as hereinafter defined), even though
less than a quorum;

 
(ii)  
by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum;

 
(iii)  
Independent Legal Counsel, whose determination shall be made in a written
opinion; or

 
(iv)  
the Shareholders (as hereinafter defined) of the Corporation.

 
6.  
Specific Limitations on Indemnification.

 
Notwithstanding anything in this Agreement to the contrary, the Corporation
shall not be obligated under this Agreement to make any payment to the
Indemnitee with respect to any Eligible Proceeding:
 
(a)  
to the extent that payment is actually made to the Indemnitee under any
insurance policy, or is made to the Indemnitee by the Corporation or an
affiliate otherwise than pursuant to this Agreement. Notwithstanding the
availability of such insurance, the Indemnitee also may claim indemnification
from the Corporation pursuant to this Agreement by assigning to the Corporation
any claims under such insurance to the extent the Indemnitee is paid by the
Corporation;

 
(b)  
provided there has been no Change in Control, for Eligible Penalties in
connection with Eligible Proceedings settled without the Corporation’s consent,
which consent, however, shall not be unreasonably withheld;

 
(c)  
for an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Corporation within the meaning of section 16(b) of the United
States Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
similar provisions of any other applicable law, provided, however, that the
Indemnitee shall be entitled to the advancement of Expenses unless final
adjudication determines that the Indemnitee has violated such section 16(b) and
must disgorge profits;

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(d)  
to the extent it would be otherwise prohibited by law or public policy, if so
established by a final adjudication adverse to the Indemnitee;

 
(e)  
in connection with an Eligible Proceeding brought against an Eligible Party by
or on behalf of the Corporation or by or on behalf of an Associated Corporation;
or

 
(f)  
in connection with an Eligible Proceeding commenced by the Indemnitee (other
than an Eligible Proceeding commenced by the Indemnitee to enforce the
Indemnitee’s rights under this Agreement) unless the commencement of such
Eligible Proceeding was authorized by the Board of Directors.

 
7.  
Fees and Expenses of Independent Legal Counsel.

 
The Corporation agrees to pay the reasonable fees and expenses of Independent
Legal Counsel should Independent Legal Counsel be retained to make a
determination of the Indemnitee’s entitlement to indemnification pursuant to
Section 5(b) of this Agreement, and to fully indemnify such Independent Legal
Counsel against for all reasonable expenses and disbursements incurred by any of
them arising out of or relating to this Agreement or their engagement pursuant
hereto.
 
8.  
Rights and Remedies of the Indemnitee.

 
(a)  
In the event that (i) a determination pursuant to Section 5 hereof is made that
the Indemnitee is not entitled to indemnification, (ii) advances of Expenses are
not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) the Indemnitee otherwise seeks enforcement of this Agreement,
the Indemnitee shall be entitled to a final adjudication in the applicable court
of the Province of British Columbia of the remedy sought. Alternatively, unless
court approval is required by law for the indemnification sought by the
Indemnitee, the Indemnitee at the Indemnitee’s option may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
arbitration rules of the British Columbia International Commercial Arbitration
Centre in effect at the time, which award is to be made within ninety (90) days
following the arbitrator’s determination of an award. The Corporation shall not
oppose the Indemnitee’s right to seek any such adjudication or arbitration
award. In any such proceeding or arbitration, the Indemnitee shall be presumed
to be entitled to indemnification and advancement of Expenses under this
Agreement and the Corporation shall have the burden of proof to overcome that
presumption.

 
(b)  
In the event that a determination that the Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
Section 8(a) shall be made de novo and the Indemnitee shall not be prejudiced by
reason of a determination that the Indemnitee is not entitled to
indemnification.

 
(c)  
If a determination that the Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 4(a) hereof, or otherwise pursuant to the terms of this Agreement, the
Corporation shall be bound by such determination.

 
(d)  
The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.

 
(e)  
Unless prohibited by the BCA and/or the Articles, Expenses actually and
reasonably incurred by the Indemnitee in connection with the Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be advanced by the Corporation when and as
incurred by the Indemnitee, irrespective of any Final Adverse Determination that
the Indemnitee is not entitled to indemnification.

 
(f)  
If the Indemnitee is the subject of or is implicated in any investigation,
whether formal or informal, the Corporation shall, unless prohibited by law,
provide to the Indemnitee any information it provides to any third party
concerning the investigation, provided, that by executing this Agreement, the
Indemnitee agrees to use such information solely in connection with the defense
of such investigation and if the Indemnitee is no longer serving as a Director
or employed by the Corporation, the Indemnitee shall at the Corporation’s
request execute a confidentiality agreement substantially in the form of the
confidentiality agreement in effect while such the Indemnitee was a Director or
employed by the Corporation.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
9.  
Contribution.

 
(a)  
To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to the Indemnitee for any reason
whatsoever, the Corporation, in lieu of indemnifying the Indemnitee, shall
contribute to the amount incurred by the Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Eligible Proceeding in order to
reflect (i) the relative benefits received by the Corporation and the Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such Eligible
Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and the Indemnitee in connection with
such event(s) and/or transaction(s).

 
(b)  
Whether or not the indemnification provided in Section 2 of this Agreement is
available, in respect of any threatened, pending or completed Eligible
Proceeding in which the Corporation is jointly liable with the Indemnitee (or
would be if joined in such Eligible Proceeding), the Corporation shall pay, in
the first instance, the entire amount of any judgment or settlement of such
Eligible Proceeding without requiring the Indemnitee to contribute to such
payment and the Corporation hereby waives and relinquishes any right of
contribution it may have against the Indemnitee. The Corporation shall not enter
into any settlement of any Eligible Proceeding in which the Corporation is
jointly liable with the Indemnitee (or would be if joined in such Eligible
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against the Indemnitee.

 
(c)  
No person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the United States Securities Act of 1933, as amended) shall be
entitled to contribution from any person who was not found guilty of such
fraudulent misrepresentation.

 
10.  
Maintenance of Insurance.

 
(a)  
The Corporation represents that it presently has in place certain directors’ and
officers’ liability insurance policies covering the directors and officers of
the Corporation and the directors and officers of the wholly owned subsidiaries
of the Corporation. Subject only to the provisions within this Section 10, the
Corporation agrees that so long as the Indemnitee shall have consented to serve
or shall continue to serve as an Eligible Party in relation to the Corporation,
and thereafter so long as the Indemnitee shall be subject to any possible
Eligible Proceeding (such periods being hereinafter referred to as the
“Indemnification Period”), the Corporation will use all reasonable efforts to
maintain in effect for the benefit of the Indemnitee one or more valid, binding
and enforceable policies of directors’ and officers’ liability insurance from
established and reputable insurers, providing, in all respects, coverage both in
scope and amount which is no less favorable than that presently provided.
Notwithstanding the foregoing, the Corporation shall not be required to maintain
said policies of directors’ and officers’ liability insurance during any time
period if during such period such insurance is not reasonably available or if it
is determined in good faith by the then directors of the Corporation either
that:

 
(i)  
the premium cost of maintaining such insurance is substantially disproportionate
to the amount of coverage provided thereunder; or

 
(ii)  
the protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.

 
(b)  
Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Corporation shall choose to continue to maintain any
policies of directors’ and officers’ liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of the Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to the Indemnitee than the
Corporation’s existing policies).

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(c)  
If the Corporation has in effect policies of directors’ and officers’ liability
insurance at the time that the Indemnitee notifies the Corporation of the
commencement of any Eligible Proceeding, the Corporation shall give prompt
notice of the commencement of such Eligible Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Eligible Proceeding in accordance with the terms of such
policies. In the event of a Change in Control or the Corporation’s becoming
insolvent, including being placed into receivership or entering the federal
bankruptcy process, the Corporation shall maintain in force any directors’ and
officers’ liability insurance policies then maintained by the Corporation in
providing insurance in respect of the Indemnitee, for a period of six years
thereafter (a “Tail Policy”). Such coverage shall be with the incumbent
insurance carriers using the policies that were in place at the time of the
change of control event (unless the incumbent carriers will not offer such
policies, in which case the Tail Policy shall be substantially comparable in
scope and amount as the expiring policies, shall be placed by the Corporation’s
existing broker, and the insurance carriers for the Tail Policy shall have an
A.M. Best Company, Inc. rating that is the same or better than the A.M. Best
Company, Inc. ratings of the expiring policies, or unless otherwise determined
by a majority of the then-sitting directors).

 
11.  
Modification, Waiver, Termination and Cancellation.

 
No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.
 
12.  
Subrogation and Set Off.

 
(a)  
In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Corporation effectively to bring suit to
enforce such rights.

 
(b)  
The Corporation’s obligation to indemnify, hold harmless, exonerate or advance
Expenses hereunder to the Indemnitee who is or was serving at the request of the
Corporation as am Eligible Party of any Associated Corporation or any other
entity shall be reduced by any amount the Indemnitee has actually received as
indemnification, hold harmless or exoneration payments or advancement of
expenses from such Associated Corporation or any other entity. Notwithstanding
any other provision of this Agreement to the contrary, (i) the Indemnitee shall
have no obligation to reduce, offset, allocate, pursue or apportion any
indemnification, hold harmless, exoneration, advancement, contribution or
insurance coverage among multiple parties possessing such duties to the
Indemnitee prior to the Corporation’s satisfaction and performance of all its
obligations under this Agreement, and (ii) the Corporation shall perform fully
its obligations under this Agreement without regard to whether the Indemnitee
holds, may pursue or has pursued any indemnification, advancement, hold
harmless, exoneration, contribution or insurance coverage rights against any
person or entity other than the Corporation.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
13.  
Notice by the Indemnitee and Defense of Claim.

 
(a)  
The Indemnitee shall promptly notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any matter, whether civil, criminal,
administrative or investigative which may result in the right to indemnification
or the advancement of Expenses, but the omission so to notify the Corporation
will not relieve it from any liability that it may have to the Indemnitee if
such omission does not prejudice the Corporation’s rights. If such omission does
prejudice the Corporation’s rights, the Corporation will be relieved from
liability only to the extent of such prejudice. Notwithstanding the foregoing,
such omission will not relieve the Corporation from any liability that it may
have to the Indemnitee otherwise than under this Agreement. With respect to any
Eligible Proceeding as to which the Indemnitee notifies the Corporation of the
commencement thereof:

 
(i)  
the Corporation will be entitled to participate therein at its own expense; and

 
(ii)  
the Corporation, jointly with any other indemnifying party similarly notified,
will be entitled to assume the defense thereof, with counsel satisfactory to the
Indemnitee, acting reasonably (“Counsel”); provided, however, that the
Corporation shall not be entitled to assume the defense of any Eligible
Proceeding if there has been a Change in Control or if the named parties to any
such claim include the Corporation and the Indemnitee and the Indemnitee shall
have been advised by Counsel that there may be a conflict of interest between
the Corporation and the Indemnitee with respect to such Eligible Proceeding.
After notice from the Corporation to the Indemnitee of its election to assume
the defense thereof, the Corporation will not be liable to the Indemnitee under
this Agreement for any Expenses subsequently incurred by the Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. The Indemnitee shall have the
right to employ the Indemnitee’s own counsel in such Eligible Proceeding, but
the fees and expenses of such counsel incurred after notice from the Corporation
of its assumption of the defense thereof shall be at the expense of the
Indemnitee unless:

 
(A)  
the employment of counsel by the Indemnitee has been authorized by the
Corporation;

 
(B)  
(I) the named parties to any such claim include the Corporation and the
Indemnitee and the Indemnitee shall have been advised by Counsel that there may
be a conflict of interest between the Corporation and the Indemnitee with
respect to such Eligible Proceeding and (II) if required by the Corporation’s
directors and officers liability insurance policy at the applicable time, such
counsel is selected by the Indemnitee from a pre-approved list provided by the
Corporation’s directors and officers liability insurance provider; or

 
(C)  
the Corporation shall not in fact have employed counsel to assume the defense in
such Eligible Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence,

 
in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.
 
(b)  
Notwithstanding anything in this Agreement to the contrary, the Indemnitee shall
have the right to employ the Indemnitee’s own counsel in connection with any
such Eligible Proceeding, at the expense of the Corporation, if such counsel
serves in a review and observer capacity and does not otherwise materially
control or participate in the defense of such Eligible Proceeding and provided
that the Indemnitee must select such counsel from three potential counsel
proposed by the Corporation.

 
(c)  
The Corporation shall not settle any Eligible Proceeding in any manner that
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent; provided, however, that the Indemnitee will not
unreasonably withhold his or her consent to any proposed settlement. The
Corporation shall promptly notify the Indemnitee once the Corporation has
received an offer or intends to make an offer to settle any such Eligible
Proceeding and the Corporation shall provide the Indemnitee as much time as
reasonably practicable to consider such offer. The Corporation may not exhaust
the amount of its directors’ and officers’ liability insurance pursuant to a
settlement agreement unless the settlement provides for a full and final release
of all claims asserted against the Indemnitee.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
14.  
Notices.

 
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:
 
(a)  
if to the Indemnitee, to the address set forth below the Indemnitee’s signature
on the signature page hereof; and

 
(b)  
if to the Corporation, to:

 
Midway Gold Corp.
8310 South Valley Highway, Suite 280
Englewood, Colorado 80112
Attention: l
 
or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.
 
15.  
Nonexclusivity.

 
The rights of the Indemnitee hereunder shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under applicable law, the
Articles, or any agreements, vote of Shareholders, resolution of the Board of
Directors or otherwise, and to the extent that during the Indemnification Period
the rights of the then existing directors and officers are more favorable to
such directors or officers than the rights currently provided to the Indemnitee
thereunder or under this Agreement, the Indemnitee shall be entitled to the full
benefits of such more favorable rights.
 
16.  
Indemnification and Advancement Rights Primary.

 
The Corporation hereby acknowledges that the Indemnitee has or may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
one or more parties other than the Corporation (collectively, the “Secondary
Indemnitors”). The Corporation hereby acknowledges and the Corporation and the
Indemnitee hereby agree: (i) that the Corporation is the indemnitor of first
resort in relation to Eligible Proceedings arising as a result of the Indemnitee
being an Eligible Party in relation to the Corporation; i.e., the Corporation’s
obligations to the Indemnitee are primary and any obligation of the Secondary
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Indemnitee are secondary; (ii) that the
Corporation shall be required, in accordance with the provisions hereof, to
advance the full amount of Expenses incurred by the Indemnitee and shall be
liable for the full amount of all Eligible Penalties to the extent legally
permitted and as required by the terms of this Agreement and the Articles,
without regard to any rights the Indemnitee may have against the Secondary
Indemnitors; and (iii) that the Corporation irrevocably waives, relinquishes and
releases the Secondary Indemnitors from any and all claims against the Secondary
Indemnitors that the Corporation may have for contribution, subrogation or any
other recovery of any kind in respect thereof. The Corporation further agrees
that no advancement or payment by the Secondary Indemnitors on behalf of the
Indemnitee with respect to any claim for which the Indemnitee has sought
indemnification from the Corporation shall affect the foregoing and the
Secondary Indemnitors shall have a right of contribution and/or subrogation to
the extent of such advancement or payment to all of the rights of recovery of
the Indemnitee against the Corporation. The Corporation and the Indemnitee agree
that the Secondary Indemnitors are express third party beneficiaries of the
terms of this provision.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
17.  
Certain Definitions and Interpretation.

 
(a)  
In this Agreement, the following terms have the meanings provided:

 
“Advancement Undertaking” has the meaning ascribed to such term in Section 3 of
this Agreement.
 
“Articles” has the meaning ascribed to such term in Recital D of this Agreement.
 
“Associated Corporation” shall mean a corporation or entity referred to in
paragraph 17(a)(i)(iii) of the definition of "Eligible Party”.
 
“BCA” has the meaning ascribed to such term in Recital D of this Agreement.
 
“Change in Control” shall mean the occurrence of any of the following:
 
(i)  
both (A) any “person” (as defined below) is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing at least twenty percent (20%) of the
total voting power represented by the Corporation’s then outstanding voting
securities and (B) the beneficial ownership by such person of securities
representing such percentage is not approved by a majority of the “Continuing
Directors” (as defined below);

 
(ii)  
any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing at least fifty percent (50%) of the total voting power
represented by the Corporation’s then outstanding voting securities;

 
(iii)  
a change in the composition of the Board of Directors occurs, as a result of
which fewer than two-thirds of the incumbent directors are directors who either

 
(A)  
had been directors of the Corporation on the “look-back date” (as defined below)
(the “Original Directors”) or

 
(B)  
were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority in the aggregate of the Original
Directors who were still in office at the time of the election or nomination and
directors whose election or nomination was previously so approved

 
(together, the directors referenced in Sections (A) and (B), above, shall be
referred to as the “Continuing Directors”);
 
(iv)  
the Shareholders approve a merger or consolidation of the Corporation with any
other corporation, if such merger or consolidation would result in the voting
securities of the Corporation outstanding immediately prior thereto representing
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) 50% or less of the total voting power represented by the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation; or

 
(v)  
the Shareholders approve (A) a plan of complete liquidation of the Corporation
or (B) an agreement for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
For purposes of Sections (i) and (ii) of the defined term “Change in Control”,
the term “person” shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act, but shall exclude (x) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or of a
parent or subsidiary of the Corporation or (y) a corporation owned directly or
indirectly by the Shareholders in substantially the same proportions as their
ownership of the common shares of the Corporation.
 
For purposes of Section (iii) of the defined term “Change in Control”, the term
“look-back date” shall mean the later of (x) the date first written above in the
preamble to this Agreement or (y) the date 24 months prior to the date of the
event that may constitute a “Change in Control.”
 
Any other provision of the defined term “Change in Control”, notwithstanding the
term “Change in Control”, shall not include a transaction, if undertaken at the
election of the Corporation, the result of which is to sell all or substantially
all of the assets of the Corporation to another corporation (the “surviving
corporation”); provided that the surviving corporation is owned directly or
indirectly by the Shareholders immediately following such transaction in
substantially the same proportions as their ownership of the Corporation’s
common shares immediately preceding such transaction; and provided, further,
that the surviving corporation expressly assumes this Agreement.
 
“Claim for Indemnification” has the meaning ascribed to such term in Section
5(a) of this Agreement.
 
“Disinterested Director” shall mean a director of the Corporation who is not or
was not a party to the Eligible Proceeding in respect of which indemnification
is being sought by the Indemnitee.
 
“Eligible Party”, in relation to the Corporation, shall mean an individual who
 
(i)  
is or was a director or officer of the Corporation,

 
(ii)  
is or was a director or officer of another corporation

 
(A)  
at a time when the corporation is or was an affiliate of the Corporation, or

 
(B)  
at the request of the Corporation, or

 
(iii)  
at the request of the Corporation, is or was, or holds or held a position
equivalent to that of, a director or officer of a partnership, trust, joint
venture or other unincorporated entity,

 
and includes, except in the definition of "Eligible Proceeding" and except in
sections 163(1)(c), 163(1)(d) and 165 of the BCA, the heirs and personal or
other legal representatives of that individual.
 
“Eligible Penalty” shall mean a judgment, penalty or fine awarded or imposed in,
or an amount paid in settlement of, an Eligible Proceeding.
 
“Eligible Proceeding” shall mean a Proceeding in which an Eligible Party or any
of the heirs and personal or other legal representatives of the Eligible Party,
by reason of the Eligible Party being or having been a director or officer of,
or holding or having held a position equivalent to that of a director or officer
of, the Corporation or an Associated Corporation
 
(i)  
is or may be joined as a party, or

 
(ii)  
is or may be liable for or in respect of a judgment, penalty or fine in, or
expenses related to, the Proceeding.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
“Exchange Act” has the meaning ascribed to such term in Section 6(c) of this
Agreement.
 
“Expenses” shall include all costs, charges and expenses, including legal and
other fees, but does not include judgments, penalties, fines or amounts paid in
settlement of a Proceeding.
 
“Final Adverse Determination” shall mean that a determination that the
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (i) a final adjudication in the courts of the
Province of British Columbia from which there is no further right of appeal or
decision of an arbitrator pursuant to Section 8(a) hereof shall have denied the
Indemnitee’s right to indemnification hereunder, or (ii) the Indemnitee shall
have failed to file a complaint in a British Columbia court or seek an
arbitrator’s award pursuant to Section 8(a) for a period of one hundred twenty
(120) days after the determination made pursuant to Section 5 hereof.
 
“Indemnification Period” has the meaning ascribed to such term in Section 10(a)
of this Agreement;
 
“Independent Legal Counsel” shall mean a law firm or a member of a firm or a law
professor selected by the Corporation and approved by the Indemnitee (which
approval shall not be unreasonably withheld) or, if there has been a Change in
Control, selected by the Indemnitee from a pre-approved list provided by the
Corporation’s directors and officers liability insurance provider, as
applicable, and approved by the Corporation (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent: (i) the Corporation or any of its subsidiaries
or affiliates, or the Indemnitee or any corporation of which the Indemnitee was
or is a director, officer, employee or agent, or any subsidiary or affiliate of
such a corporation, in any material matter, or (ii) any other party to the
Eligible Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Corporation or the Indemnitee in an action to determine the Indemnitee’s right
to indemnification under this Agreement.
 
“Proceeding” includes any legal proceeding or investigative action, whether
current, threatened, pending or completed.
 
“Shareholder” shall mean any holder of common shares in the capital of the
Corporation.
 
(b)  
For the purposes of this Agreement, the following interpretations apply:

 
(i)  
one corporation is affiliated with another corporation if

 
(A)  
one of them is a subsidiary of the other,

 
(B)  
both of them are subsidiaries of the same corporation, or

 
(C)  
each of them is controlled by the same person;

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(ii)  
a corporation is a subsidiary of another corporation if

 
(A)  
it is controlled by

 
(I)  
that other corporation,

 
(II)  
that other corporation and one or more corporations controlled by that other
corporation, or

 
(III)  
2 or more corporations controlled by that other corporation, or

 
(B)  
it is a subsidiary of a subsidiary of that other corporation;

 
(iii)  
a corporation is controlled by a person if

 
(A)  
shares of the corporation are held, other than by way of security only, by the
person, or are beneficially owned, other than by way of security only, by

 
(I)  
the person, or

 
(II)  
a corporation controlled by the person, and

 
(B)  
the votes carried by the shares mentioned in paragraph (A) are sufficient, if
exercised, to elect or appoint a majority of the directors of the corporation;
and

 
(iv)  
a corporation is a wholly owned subsidiary of another corporation if all of the
issued shares of the first corporation are held by one or both of

 
(A)  
that other corporation, and

 
(B)  
a wholly owned subsidiary, or wholly owned subsidiaries, of that other
corporation.

 
18.  
Binding Effect; Duration and Scope of Agreement.

 
(a)  
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Corporation), spouses, heirs and personal and legal
representatives. The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Corporation, by written agreement expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.

 
(b)  
This Agreement shall be deemed to be effective as of the commencement date of
the Indemnitee’s service as an officer or director of the Corporation and shall
continue in effect during the Indemnification Period.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
19.  
Severability.

 
If any provision or provisions of this Agreement (or any portion thereof) shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
 
(a)  
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby; and

 
(b)  
to the fullest extent legally possible, the provisions of this Agreement shall
be construed so as to give effect to the intent of any provision held invalid,
illegal or unenforceable.

 
20.  
Governing Law.

 
This Agreement shall be subject to, governed by and construed and enforced in
accordance with the laws of the Province of British Columbia and the Canadian
federal laws applicable therein.
 
21.  
Entire Agreement.

 
This Agreement represents the entire agreement between the parties hereto, and
there are no other agreements, contracts or understandings between the parties
hereto with respect to the subject matter of this Agreement, except as
specifically referred to herein or as provided in Section 15 hereof.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
22.  
Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and the Indemnitee has executed this Agreement as of
the date first above written.
 
 

  MIDWAY GOLD CORP.          
 
By:
/s/      Name: ●     Title: ●  

 

 
INDEMNITEE
         
 
By:
/s/      Name: ●     Title: ●  

 
 
- 15 -

--------------------------------------------------------------------------------

 